Exhibit 10.1

 

THIRD AMENDMENT

TO

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 15, 2012, is entered into by and among Manhattan Bancorp, a California
corporation (the “Borrower”), the lenders party to the Agreement (as defined
below) (the “Lenders”) and Carpenter Fund Management Company, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (the
“Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement, dated as of July 25, 2011, as amended by that
certain First Amendment to Credit Agreement, dated as of November 21, 2011 and
as amended further by that certain Second Amendment to Credit Agreement, dated
as of January 18, 2012 (as amended, the “Agreement”), pursuant to which the
Lenders have extended and made available to the Borrower certain advances of
money under a credit facility in the principal amount of up to Seven Million
Dollars ($7,000,000);

 

WHEREAS, the parties hereto find it necessary and desirable to make certain
changes to the Agreement as more particularly described herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1.                                      Definitions.  All capitalized terms used
in this Amendment and not otherwise defined herein shall have the meanings
ascribed to such capitalized terms in the Agreement.

 

2.                                      Amendments.  The Agreement is hereby
amended as follows:

 

(i)                                     The definition of “Maturity Date” in
Section 1.01 of the Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:

 

“‘Maturity Date’ means December 31, 2012 or such earlier date as a Loan shall be
required to be paid hereunder.”

 

(ii)                                  The first sentence of Section 2.14 is
hereby deleted in its entirety and the following is substituted in lieu thereof:

 

--------------------------------------------------------------------------------


 

“SECTION 2.14.                             Conversion.

 

(a)                                 At any time commencing on or after the
earlier of (1) 10 Business Days after the closing of the Rights Offering and
(2) December 15, 2012, and ending on the Maturity Date, either the Borrower or
the Administrative Agent, on behalf of the Lenders, may convert, at its option,
all or any portion of the unpaid principal balance of the Loans in an aggregate
amount not to exceed $4,000,000 into fully paid and nonassessable shares of
common stock, no par value, of the Borrower (“Common Stock”).”

 

3.                                      Terms of Agreement.  Except as expressly
modified hereby, all terms, conditions and provisions of the Agreement shall
continue in full force and effect.

 

4.                                      Conflicting Terms.  In the event of any
inconsistency or conflict between the Agreement and this Amendment, the terms,
conditions and provisions of this Amendment shall govern and control.

 

5.                                      Severability.  Any provision of this
Amendment that is held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provisions so held to be invalid or
unenforceable.

 

6.                                      Successors and Assigns.  This Amendment
is binding upon and shall inure to the benefit of the Borrower, the
Administrative Agent, the Lenders and their respective successors and permitted
assigns, except as limited by applicable law and/or by the terms of the
Agreement.

 

7.                                      Headings.  The headings in this
Amendment are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof.

 

8.                                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.

 

9.                                      Integration.  This Amendment and the
Agreement, as modified hereby, constitute the entire agreement among the parties
hereto and supersedes all prior and contemporaneous agreements, oral or written,
among the parties concerning the subject matter hereof.  No term of this
Amendment shall be amended, supplemented, modified or waived except by a writing
signed by the parties hereto.

 

10.                               Construction.  Each party to this Amendment
has reviewed and participated in the formulation of the components of this
Amendment.  Accordingly, this Amendment shall be construed simply according to
its fair meaning and not strictly for or against any party.

 

11.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which, taken together, shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank; signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

MANHATTAN BANCORP, as Borrower

 

 

 

By:

/s/ Terry L. Robinson

 

Name:

Terry L. Robinson

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CARPENTER FUND MANAGEMENT

 

COMPANY, LLC, as Administrative Agent

 

 

 

 

By:

/s/ James B. Jones

 

Name:

James B. Jones

 

Title:

Managing Member

 

 

 

 

 

 

 

CARPENTER COMMUNITY BANCFUND, L.P., as Lender

 

 

 

 

By:

/s/ Howard N. Gould

 

Name:

Howard N. Gould

 

Title:

Managing Member

 

 

 

 

 

 

 

CARPENTER COMMUNITY BANCFUND-A, L.P., as Lender

 

 

 

 

By:

/s/ Howard N. Gould

 

Name:

Howard N. Gould

 

Title:

Managing Member

 

 

3

--------------------------------------------------------------------------------